Title: To James Madison from Thomas Gimbrede, 3 March 1812
From: Gimbrede, Thomas
To: Madison, James


SirNew york March the 3th 1812.
Having observed with pleasure that the Citizens of the United States of America, always have paid much deference to their first Magistrates! and in a manner that does a great deal of honour to both; I have conceived that a print representing the four Presidents; would be very desirable and pleasing to the dispassionate and true Americans.
Having done the best of my abilities in the execution of it, my Sincere wishes are that in your Estimation! it might possess merit Enough to be accepted by you. I am with Esteem and high Consideration your most obedient humble Servant
Thos. Gimbrede
P. S. If it Should not on my part; intruding to much on your important occupations? I would thank your exellency, to forward two of them to the honourable Thos. Jeffersson—expresident of the United States.
